Citation Nr: 0605843	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  02-00 113	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Evaluation for degenerative joint disease of the right knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from July 1974 to September 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  In this decision, the RO granted entitlement to 
service connection for degenerative joint disease of the 
right knee.  This disability was initially evaluated as 10 
percent disabling.  The veteran appealed this initial 
evaluation.  

In November 2003, the Board remanded this case for 
development of the evidence.  It has now returned for 
appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration, and to ensure that the AOJ has 
fully complied with the Board's remand instructions issued in 
November 2003.

According to the U. S. Court of Appeals for Veterans Claims 
(Court) holding in Stegall v. West, 11 Vet. App. 268, 270-71 
(1998), a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand order.  
A remand poses on the Secretary of VA a concomitant duty to 
ensure compliance with the terms of the remand.

In November 2003, the Board remanded this case in order to 
obtain a VA compensation examination to evaluate the 
veteran's right knee disability.  The Board requested 
opinions regarding the right knee to include range of motion, 
instability, whether there was an increased level of 
functional loss during symptomatic flare-ups, and "the 
degree of industrial impairment" due to the right knee 
disability.  The Board notes that a left knee disability is 
also service-connected, but the evaluation of this disability 
is not currently before the Board.

A VA compensation examination was obtained in January 2004.  
The examiner stated in his report that the purpose of this 
examination was to evaluated the left knee disability.  The 
examiner then reported the veteran's complaints regarding the 
left knee, but did not report any complaints associated with 
the right knee.  The examination noted findings for both 
knees.  However, it is not clear that this examiner made any 
diagnosis or opinion regarding additional functional 
limitation, in regards to the right knee.  In addition, this 
examiner did not explicitly discuss the Board's question 
regarding "the degree of industrial impairment" associated 
with the right knee disability.  An addendum to this report 
was prepared by another physician in July 2005.  This 
physician indicated that the January 2004 examiner did not 
have the veteran's claims file available for review.  The 
report of July 2005 noted that a review of the claims file 
was conducted without further examination of the veteran.  
The only joint discussed was that of the left knee.  The July 
2005 reviewer concluded that a review of the claims file did 
not provide any additional substantive information and the 
examination of January 2004 was considered adequate from the 
standpoint of medical completeness.

While the examination report of January 2004 did provide 
examination findings regarding the right knee joint; this 
examination failed to note the veteran's reported 
symptomatology regarding this right knee, and the examiner's 
opinions appear not to encompass the right knee.  It also 
appears that both the January 2004 and July 2005 physicians 
believed that the compensation examination was for the 
purpose of evaluating the left knee joint.  The Board finds 
that this misconception has led to an examination report that 
is inadequate for rating purposes.  On remand, the AOJ must 
obtain a compensation examination that specifically addresses 
for functional impairment associated with the right knee 
disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

Under the circumstances, this case is remanded to the AOJ for 
the following actions:

The AOJ should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
extent of severity of his service-
connected RIGHT KNEE disability, to 
include degenerative joint disease.  The 
claims file must be made available to and 
reviewed by the examiner.  Any further 
indicated special studies must be 
conducted.  The examiner should review 
the results of any testing requested 
prior to completion of the report.  The 
examiner is requested to provide opinions 
on the following questions:  

a.  What is the range of motion in the 
RIGHT KNEE as measured in degrees?  Does 
the veteran experience instability in the 
RIGHT KNEE?  If so, please describe the 
extent of this instability.

b.  Does the veteran experience pain on 
motion, weakened movement, excess 
fatigability, or incoordination during 
the examination as a result of his 
service-connected RIGHT KNEE disability, 
to include degenerative joint disease?  
The examiner should report the extent of 
any additional range of motion loss due 
to pain caused by the RIGHT KNEE 
disability.  

c.  To what extent does the veteran 
experience increased functional 
limitation (resulting from pain, 
weakness, instability, excess 
fatigability or incoordination) during 
flare-ups or after repeated use over a 
period of time?  If there is additional 
disability the examiner should report the 
degree of additional loss of motion due 
to such factors.  If the examiner cannot 
offer the requested opinion without 
engaging in speculation that fact should 
be noted and an explanation why provided.  

d.  What is the degree of the veteran's 
industrial impairment exclusively due to 
his service-connected RIGHT KNEE 
disability?  Any opinions expressed by 
the examiner must be accompanied by a 
complete rationale.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until VA notifies him; however, the 
veteran is hereby notified that failure to report for a 
scheduled VA examination without good cause shown may 
adversely affect the outcome of his claim for service 
connection.  38 C.F.R. § 3.655 (2002).  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


